Title: To John Adams from Samuel Allyne Otis, 21 May 1793
From: Otis, Samuel Allyne
To: Adams, John



Dear Sir
Philada. May 21st 1793

I am obliged for your favor covering the Clerks accounts. The affairs of Europe are changed since the last autumn  and indeed are daily assumg a new face. Tis generally supposed that Dumorier is filed off, whether with or without an army is not yet ascertained. The next Ship from England, and must bring important accounts. We are disturbed here with the bickerings of French and English Sailors and every riot seems more alarming. The magistracy make efforts to keep the peace but you know how strong a Pennsa Executive is.
Enclosed is a paper which makes mention of you and your son, and seems to hold up the Combination in a light truly formidable, How far histhe authors opinions are Just I pretend not to determine. I think however if a peace could be brot about on any tollerable terms it would be for the general interest. I rejoice however and am disappointed in the general spirit of neutrality in our Country. Not because tis not the dictate of reason and judgment, but because there are madmen in all Countries—
Our new minister from France you see composes and sings songs. How far he will compose the minds of this people remains to be determined. Tis whispered at the first public dinner given him, the head of a pig was cut off and handed round as the head of an aristocrat. Also that the new Consul of Pennsylvania is at the head of a Jacobin clubb in our City, and who are amongst other things to denounce all such of their Coutrymen as are not true Frenchmen. They are trying to cook up another dinner for the minister. How that will be garnished we shall hear—
My old friend Major Jackson has had a meeting for the first time with Mr W— Brother B—m has employed him to go to Europe to sell land, whence returning, he is to take the hand,  as he seems to have gained the heart of Miss W.
I regret Mrs Adams’ s indisposition and with Mrs. Otis beg our best remembrances and am /Sir /With respect & esteem /Your most Obedt & huml Ser

Sam. A Otis